Citation Nr: 0810256	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-07 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression, post-traumatic stress disorder (PTSD), 
schizoaffective disorder, and panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for PTSD and depression.  The veteran has also appealed a 
January 2004 rating decision, which denied service connection 
for schizoaffective disorder and panic disorder with 
agoraphobia.  The claims have been consolidated on appeal.

The veteran presented testimony before the Board during a 
February 2008 hearing held in Washington, D.C.  The 
transcript has been associated with the claims folder.

At the time of the veteran's February 2008 Board hearing, he 
submitted additional evidence in support of his claim, to 
include a February 2008 VA medical opinion, service personnel 
records, and VA outpatient treatment records.  The veteran 
waived initial RO consideration of the newly submitted 
evidence and the Board has considered the records in 
reviewing the claim on appeal.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Review of the claims folder reveals that the veteran's 
complete service personnel record has not been obtained.  In 
response to a February 2003 Request for Information, the 
National Personnel Records Center (NPRC) furnished copies of 
pages from the veteran's personnel file showing units and 
dates of assignment, participation in combat operations, 
wounds in action, awards and decorations, and official travel 
outside the United States.  

At his February 2008 Board hearing, the veteran submitted 
"Records of Proceedings under Article 15, UCMJ" dated 
between May 1974 and August 1975.  These were not included in 
the personnel records received by the RO in March 2003 from 
the NPRC.  It would appear, as the veteran testified in 
February 2008, that the complete service personnel file is 
not of record.  In light of the veteran's contentions that 
disciplinary actions were indicative of the onset of his 
psychiatric disorder in service, such records must be 
obtained upon remand.  38 C.F.R. § 3.159(c)(2).

Review of the record claims folder also reveals that an 
additional VA examination is necessary.  The veteran 
maintains that his psychiatric disorder was precipitated by 
an incident that occurred in basic training.  Specifically, 
he contends that he has suffered from panic attacks, 
depression, and paranoia since he was forced into a gas 
chamber without a mask by his drill sergeant.  He further 
asserts that as a result of this incident he was repeatedly 
called names by fellow soldiers, which led him to be absent 
without leave on multiple occasions, as well as failing to 
report to his place of duty, in order to get "kicked out" 
of the military.

Service medical records simply show the veteran indicated 
that he had depression and excessive worry upon his May 1975 
Report of Medical History.  The corresponding separation 
examination was negative for a psychiatric disorder.   In 
1981, the veteran was in a car accident whereby the steering 
column broke and he crashed into a telephone poll.  The 
veteran sustained a depressed skull fracture.  In connection 
with his treatment for the skull fracture, the veteran 
complained of nervousness and alcohol abuse.  Thereafter, the 
veteran next sought treatment for anxiety, depression, and 
panic in 2002.

A VA staff psychiatrist opined in February 2008 that panic 
disorder and schizoaffective disorder were the direct result 
of the veteran's military service; however, the opinion made 
no reference to the post-service depressed skull fracture or 
the resulting complaints of nervousness in conjunction with 
the accident.  Moreover, in light of the outstanding service 
personnel records and as it is essential that each disability 
be viewed in context of its history, the veteran must be 
examined for the purpose of having a medical specialist 
express an opinion as to whether a psychiatric disorder was 
incurred in or aggravated during service or whether it was 
the result of an intervening event.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§  3.303, 4.1.

As this matter is being remanded to obtain the veteran's 
service personnel file and afford the veteran a VA 
examination, the RO should take the opportunity to ensure 
that all duties to notify and assist are fulfilled, to 
include attempts to obtain copies of any outstanding records 
of pertinent medical treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007) are fully complied 
with and satisfied, with respect to the 
claim of entitlement to service 
connection for a psychiatric disorder, 
to include depression, PTSD, 
schizoaffective disorder, and panic 
disorder with agoraphobia.  

2.  The AMC should contact the NPRC and 
request the complete service personnel 
file of the veteran.  All requests for 
records and their responses must be 
clearly delineated in the claims 
folder. 

3.  Once the development above has been 
completed, the veteran should then be 
afforded a VA mental health examination 
to determine whether a psychiatric 
disorder, to include depression, PTSD, 
schizoaffective disorder, and panic 
disorder with agoraphobia was incurred 
in or aggravated by his active service.  
The claims folder should be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the veteran, the examiner 
should render an opinion as to whether a 
psychiatric disorder, to include 
depression, PTSD, schizoaffective 
disorder, and panic disorder with 
agoraphobia, was incurred in or 
aggravated during service or whether it 
was the result of the post-service 
depressed skull fracture.  The examiner 
should make specific reference to the 
veteran's service medical and personnel 
records, as well as the post-service 1981 
car accident.  If PTSD is diagnosed, the 
examiner should specifically identify 
which verified event was the root of that 
condition.  The examiner should provide 
the complete rationale for any opinions 
expressed.

4.  Thereafter, after the completion of 
any indicated additional development, the 
AMC should readjudicate the claim of 
entitlement to service connection for a 
psychiatric disorder, to include 
depression, PTSD, schizoaffective 
disorder, and panic disorder with 
agoraphobia.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), which should include a review of 
the evidence submitted by the veteran 
after the September 2007 SSOC was issued.  
Appropriate time is to be allowed for 
response.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

